     Case 2:20-cv-05027-CBM-AS Document 103-1 Filed 06/15/21 Page 1 of 15 Page ID
                                      #:1784



 1
 2
 3                        UNITED STATES DISTRICT COURT
 4
                         CENTRAL DISTRICT OF CALIFORNIA
 5
      BLACK LIVES MATTER LOS
 6
      ANGELES, et al.,                             Case No.: 20-cv-05027 CBM-AS
 7            Plaintiff,
 8                                                 STIPULATED PROTECTIVE
                   vs.
 9                                                 ORDER

10    CITY OF LOS ANGELES, et al.,
11
                 Defendants.
12
13
           1.     A. PURPOSES AND LIMITATIONS
14
15
           Discovery in this action is likely to involve production of confidential,
16
     proprietary, or private information for which special protection from public
17
     disclosure and from use for any purpose other than prosecuting this litigation may
18
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
19
     enter the following Stipulated Protective Order. The parties acknowledge that this
20
     Order does not confer blanket protections on all disclosures or responses to
21
     discovery and that the protection it affords from public disclosure and use extends
22
     only to the limited information or items that are entitled to confidential treatment
23
     under the applicable legal principles. The parties further acknowledge, as set forth
24
     in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
25
     file confidential information under seal; Civil Local Rule 79-5 sets forth the
26
     procedures that must be followed and the standards that will be applied when a party
27
     seeks permission from the court to file material under seal.
28

                                               1
     Case 2:20-cv-05027-CBM-AS Document 103-1 Filed 06/15/21 Page 2 of 15 Page ID
                                      #:1785



 1         B. GOOD CAUSE STATEMENT
 2
 3         This action is likely to involve proprietary information for which special
 4   protection from public disclosure and from use for any purpose other than
 5   prosecution of this action is warranted. Such confidential and proprietary
 6   materials and information consist of, among other things,                  confidential
 7   information otherwise generally unavailable to the public, or which may be
 8   privileged or otherwise protected from disclosure under state or federal
 9   statutes, court rules, case decisions, or common law.
10         Specifically, the parties wish to exchange privileged and confidential
11   information such as the plaintiffs' confidential medical records, the LAPD's
12   internal   email    communications,      official   operational    and    investigatory
13   information and peace officer's personnel records, not otherwise available to the
14   public. Protections are necessary to keep this information confidential, solely
15   for the litigants' use in these proceedings, to avoid an invasion of privacy, or
16   negatively impact LAPD officers' safety.
17         Accordingly, to expedite the flow of information, to facilitate the prompt
18   resolution of disputes over confidentiality of discovery materials, to adequately
19   protect information the parties are entitled to keep confidential, to ensure that the
20   parties are permitted reasonable necessary uses of such material in preparation
21   for and in the conduct of trial, to address their handling at the end of the litigation,
22   and serve the ends of justice, a protective order for such information is justified in
23   this matter. It is the intent of the parties that information will not be designated
24   as confidential for tactical reasons and that nothing be so designated without a
25   good faith belief that it has been maintained in a confidential, non-public manner,
26   and there is good cause why it should not be part of the public record of this case.
27
28

                                                2
     Case 2:20-cv-05027-CBM-AS Document 103-1 Filed 06/15/21 Page 3 of 15 Page ID
                                      #:1786



 1         2.     DEFINITIONS
 2         2.1 Action: [this pending federal law suit]. [*Option: consolidated or related
 3              actions.]
 4         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
 5              information or items under this Order.
 6         2.3 “CONFIDENTIAL” Information or Items: information (regardless of
 7              how it is generated, stored or maintained) or tangible things that qualify
 8              for protection under Federal Rule of Civil Procedure 26(c), and as
 9              specified above in the Good Cause Statement.
10         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
11              support staff).
12         2.5 Designating Party: a Party or Non-Party that designates information or
13              items that it produces in disclosures or in responses to discovery as
14              “CONFIDENTIAL.”
15         2.6 Disclosure or Discovery Material: all items or information, regardless of
16              the medium or manner in which it is generated, stored, or maintained
17              (including, among other things, testimony, transcripts, and tangible
18              things), that are produced or generated in disclosures or responses to
19              discovery in this matter.
20         2.7 Expert: a person with specialized knowledge or experience in a matter
21              pertinent to the litigation who has been retained by a Party or its counsel
22              to serve as an expert witness or as a consultant in this Action.
23         2.8 House Counsel: attorneys who are employees of a party to this Action.
24              House Counsel does not include Outside Counsel of Record or any other
25              outside counsel.
26         2.9 Non-Party: any natural person, partnership, corporation, association, or
27              other legal entity not named as a Party to this action.
28

                                                3
     Case 2:20-cv-05027-CBM-AS Document 103-1 Filed 06/15/21 Page 4 of 15 Page ID
                                      #:1787



 1         2.10 Outside Counsel of Record: attorneys who are not employees of a party
 2              to this Action but are retained to represent or advise a party to this Action
 3              and have appeared in this Action on behalf of that party or are affiliated
 4              with a law firm which has appeared on behalf of that party, and includes
 5              support staff.
 6         2.11 Party: any party to this Action, including all of its officers, directors,
 7              employees, consultants, retained experts, and Outside Counsel of Record
 8              (and their support staffs).
 9         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
10              Discovery Material in this Action.
11         2.13 Professional Vendors: persons or entities that provide litigation support
12              services (e.g., photocopying, videotaping, translating, preparing exhibits
13              or demonstrations, and organizing, storing, or retrieving data in any form
14              or medium) and their employees and subcontractors.
15         2.14 Protected Material: any Disclosure or Discovery Material that is
16              designated as “CONFIDENTIAL.”
17         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
18              from a Producing Party.
19
20         3.     SCOPE
21         The protections conferred by this Stipulation and Order cover not only
22   Protected Material (as defined above), but also (1) any information copied or
23   extracted from Protected Material; (2) all copies, excerpts, summaries, or
24   compilations of Protected Material; and (3) any testimony, conversations, or
25   presentations by Parties or their Counsel that might reveal Protected Material.
26         Any use of Protected Material at trial shall be governed by the orders of the
27   trial judge. This Order does not govern the use of Protected Material at trial.
28

                                                4
     Case 2:20-cv-05027-CBM-AS Document 103-1 Filed 06/15/21 Page 5 of 15 Page ID
                                      #:1788



 1   4. DURATION
 2
 3         Once a case proceeds to trial, all of the information that was designated
 4   as confidential or maintained pursuant to this protective order and is presented
 5   at trial becomes public and will be presumptively available to all members of the
 6   public, including the press, unless compelling reasons supported by specific
 7   factual findings to proceed otherwise are made to the trial judge in advance of
 8   the trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81
 9   (9th Cir. 2006) (distinguishing “good cause” showing for sealing documents
10   produced in discovery from “compelling reasons” standard when merits-related
11   documents are part of court record). Accordingly, the terms of this protective
12   order do not extend beyond the commencement of the trial.
13
14         As to those materials marked as privileged and not introduced in a publicly
15   available proceedings, even after final disposition of this litigation, the
16   confidentiality obligations imposed by this Order shall remain in effect until a
17   Designating Party agrees otherwise in writing or a court order otherwise directs.
18   Final disposition shall be deemed to be the later of (1) dismissal of all claims and
19   defenses in this Action, with or without prejudice; and (2) final judgment herein
20   after the completion and exhaustion of all appeals, rehearings, remands, trials,
21   or reviews of this Action, including the time limits for filing any
22   motions or applications for extension of time pursuant to applicable law.
23
24   5. DESIGNATING PROTECTED MATERIAL
25         5.1 Exercise of Restraint and Care in Designating Material for
26   Protection. Each Party or Non-Party that designates information or items for
27   protection under this Order must take care to limit any such designation to
28   specific material that qualifies under the appropriate standards. The Designating
     Party must designate for protection only those parts of material, documents,
                                              5
     items, or oral or written
     Case 2:20-cv-05027-CBM-AS Document 103-1 Filed 06/15/21 Page 6 of 15 Page ID
                                      #:1789



 1   communications that qualify so that other portions of the material, documents,
 2   items, or communications for which protection is not warranted are not swept
 3   unjustifiably within the ambit of this Order.
 4
 5           Mass,    indiscriminate,   or   routinized   designations   are   prohibited.
 6   Designations that are shown to be clearly unjustified or that have been made
 7   for an improper purpose (e.g., to unnecessarily encumber the case development
 8   process or to impose unnecessary expenses and burdens on other parties) may
 9   expose the Designating Party to sanctions.
10
11         If it comes to a Designating Party’s attention that information or items that
12   it designated for protection do not qualify for protection, that Designating Party
13   must promptly notify all other Parties that it is withdrawing the inapplicable
14   designation.
15         5.2 Manner and Timing of Designations. Except as otherwise provided in
16   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
17   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
18   under this Order must be clearly so designated before the disclosure or produced.
19         (a) for information in documentary form (e.g., paper or electronic documents,
20
            Designation in conformity with this Order requires excluding transcripts
21          of depositions or other pretrial or trial proceedings), that the
22          Producing     Party    affix     at    a     minimum,      the    legend
            “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each
23          page that contains protected material. If only a portion or portions of
24          the material on a page qualifies for protection, the Producing Party also
            must clearly identify the protected portion(s) (e.g., by making
25          appropriate markings in the margins).
26
27
28

                                               6
     Case 2:20-cv-05027-CBM-AS Document 103-1 Filed 06/15/21 Page 7 of 15 Page ID
                                      #:1790



 1         A Party or Non-Party that makes original documents available for inspection
 2   need not designate them for protection until after the inspecting Party has indicated
 3   which documents it would like copied and produced. During the inspection and
 4   before the designation, all of the material made available for inspection shall be
 5   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 6   documents it wants copied and produced, the Producing Party must determine which
 7   documents, or portions thereof, qualify for protection under this Order. Then, before
 8   producing the specified documents, the Producing Party must affix the
 9   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
10   portion or portions of the material on a page qualifies for protection, the Producing
11   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
12   markings in the margins).
13         (b) for testimony given in depositions that the Designating Party identify the
14   Disclosure or Discovery Material on the record, before the close of the deposition
15   all protected testimony.
16         (c) for information produced in some form other than documentary and for
17   any other tangible items, that the Producing Party affix in a prominent place on the
18   exterior of the container or containers in which the information is stored the legend
19   “CONFIDENTIAL.” If only a portion or portions of the information warrants
20   protection, the Producing Party, to the extent practicable, shall identify the protected
21   portion(s).
22
23   5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
24   designate qualified information or items does not, standing alone, waive the
25   Designating Party’s right to secure protection under this Order for such material.
26   Upon timely correction of a designation, the Receiving Party must make reasonable
27   efforts to assure that the material is treated in accordance with the provisions of this
28   Order.

                                                7
     Case 2:20-cv-05027-CBM-AS Document 103-1 Filed 06/15/21 Page 8 of 15 Page ID
                                      #:1791



 1
 2   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 3         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
 4   designation of confidentiality at any time that is consistent with the Court’s
 5   Scheduling Order.
 6         6.2 Meet and Confer. The Challenging Party shall initiate the
 7   informal dispute resolution process set forth in the Court's Procedures and
 8   Schedules. see http://www.cacd.uscourts.gov/honorable-alka-sagar
 9         6.3 The burden of persuasion in any such challenge proceeding shall be on
10   the Designating Party. Frivolous challenges, and those made for an improper
11   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
12   parties) may expose the Challenging Party to sanctions. Unless the Designating
13   Party has waived or withdrawn the confidentiality designation, all parties shall
14   continue to afford the material in question the level of protection to which it is
15   entitled under the Producing Party’s designation until the Court rules on the
16   challenge.
17
18   7. ACCESS TO AND USE OF PROTECTED MATERIAL
19         7.1 Basic Principles. A Receiving Party may use Protected Material that
20   is disclosed or produced by another Party or by a Non-Party in connection with
21   this Action only for prosecuting, defending, or attempting to settle this Action.
22   Such Protected Material may be disclosed only to the categories of persons and
23   under the conditions described in this Order. When the Action has been
24   terminated, a Receiving Party must comply with the provisions of section 13
25   below (FINAL DISPOSITION).
26         Protected Material must be stored and maintained by a Receiving Party at
27   a location and in a secure manner that ensures that access is limited to the
28   persons authorized under this Order.

                                             8
     Case 2:20-cv-05027-CBM-AS Document 103-1 Filed 06/15/21 Page 9 of 15 Page ID
                                      #:1792



 1         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 2   ordered by the court or permitted in writing by the Designating Party, a Receiving
 3   Party may disclose any information or item designated “CONFIDENTIAL” only to:
 4         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 5   employees of said Outside Counsel of Record to whom it is reasonably necessary to
 6   disclose the information for this Action;
 7         (b) the officers, directors, and employees (including House Counsel) of the
 8   Receiving Party to whom disclosure is reasonably necessary for this Action;
 9         (c) Experts (as defined in this Order) of the Receiving Party to whom
10   disclosure is reasonably necessary for this Action and who have signed the
11   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12         (d) the court and its personnel;
13         (e) court reporters and their staff;
14         (f) professional jury or trial consultants, mock jurors, and Professional
15   Vendors to whom disclosure is reasonably necessary for this Action and who have
16   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17         (g) the author or recipient of a document containing the information or a
18   custodian or other person who otherwise possessed or knew the information;
19         (h) during their depositions, witnesses, and attorneys for witnesses, in the
20   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
21   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
22   will not be permitted to keep any confidential information unless they sign the
23   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
24   agreed by the Designating Party or ordered by the court. Pages of transcribed
25   deposition testimony or exhibits to depositions that reveal Protected Material may
26   be separately bound by the court reporter and may not be disclosed to anyone except
27   as permitted under this Stipulated Protective Order; and
28

                                                  9
     Case 2:20-cv-05027-CBM-AS Document 103-1 Filed 06/15/21 Page 10 of 15 Page ID
                                       #:1793



 1          (i) any mediator or settlement officer, and their supporting personnel,
 2          mutually agreed upon by any of the parties engaged in settlement discussions.
 3
 4    8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 5    OTHER LITIGATION
 6          If a Party is served with a subpoena or a court order issued in other litigation
 7    that compels disclosure of any information or items designated in this Action as
 8    “CONFIDENTIAL,” that Party must:
 9          (a) promptly notify in writing the Designating Party. Such notification shall
10    include a copy of the subpoena or court order;
11          (b) promptly notify in writing the party who caused the subpoena or order to
12    issue in the other litigation that some or all of the material covered by the subpoena
13    or order is subject to this Protective Order. Such notification shall include a copy
14    of this Stipulated Protective Order; and
15          (c) cooperate with respect to all reasonable procedures sought to be pursued
16    by the Designating Party whose Protected Material may be affected.
17    If the Designating Party timely seeks a protective order, the Party served with the
18    subpoena or court order shall not produce any information designated in this action
19    as “CONFIDENTIAL” before a determination by the court from which the subpoena
20    or order issued, unless the Party has obtained the Designating Party’s permission.
21    The Designating Party shall bear the burden and expense of seeking protection in
22    that court of its confidential material and nothing in these provisions should be
23    construed as authorizing or encouraging a Receiving Party in this Action to disobey
24    a lawful directive from another court.
25
26    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
27    PRODUCED IN THIS LITIGATION
28

                                                 10
     Case 2:20-cv-05027-CBM-AS Document 103-1 Filed 06/15/21 Page 11 of 15 Page ID
                                       #:1794



 1          (a) The terms of this Order are applicable to information produced by a Non-
 2    Party in this Action and designated as “CONFIDENTIAL.” Such information
 3    produced by Non-Parties in connection with this litigation is protected by the
 4    remedies and relief provided by this Order. Nothing in these provisions should be
 5    construed as prohibiting a Non-Party from seeking additional protections.
 6          (b) In the event that a Party is required, by a valid discovery request, to
 7    produce a Non-Party’s confidential information in its possession, and the Party is
 8    subject to an agreement with the Non-Party not to produce the Non-Party’s
 9    confidential information, then the Party shall:
10          (1) promptly notify in writing the Requesting Party and the Non-Party that
11    some or all of the information requested is subject to a confidentiality agreement
12    with a Non-Party;
13          (2) promptly provide the Non-Party with a copy of the Stipulated Protective
14    Order in this Action, the relevant discovery request(s), and a reasonably specific
15    description of the information requested; and
16          (3) make the information requested available for inspection by the Non-Party,
17    if requested.
18       (c) If the Non-Party fails to seek a protective order from this court within 14 days
19    of receiving the notice and accompanying information, the Receiving Party may
20    produce the Non-Party’s confidential information responsive to the discovery
21    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
22    not produce any information in its possession or control that is subject to the
23    confidentiality agreement with the Non-Party before a determination by the court.
24    Absent a court order to the contrary, the Non-Party shall bear the burden and expense
25    of seeking protection in this court of its Protected Material.
26
27    10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
28

                                                11
     Case 2:20-cv-05027-CBM-AS Document 103-1 Filed 06/15/21 Page 12 of 15 Page ID
                                       #:1795



 1          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 2    Protected Material to any person or in any circumstance not authorized under this
 3    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 4    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 5    to retrieve all unauthorized copies of the Protected Material, (c) inform the person
 6    or persons to whom unauthorized disclosures were made of all the terms of this
 7    Order, and (d) request such person or persons to execute the “Acknowledgment and
 8    Agreement to Be Bound” that is attached hereto as Exhibit A.
 9
10    11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11    PROTECTED MATERIAL
12          When a Producing Party gives notice to Receiving Parties that certain
13    inadvertently produced material is subject to a claim of privilege or other protection,
14    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
16    may be established in an e-discovery order that provides for production without prior
17    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
18    parties reach an agreement on the effect of disclosure of a communication or
19    information covered by the attorney-client privilege or work product protection, the
20    parties may incorporate their agreement in the stipulated protective order submitted
21    to the court.
22
23    12. MISCELLANEOUS
24          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
25    person to seek its modification by the Court in the future.
26          12.2 Right to Assert Other Objections. By stipulating to the entry of this
27    Protective Order no Party waives any right it otherwise would have to object to
28    disclosing or producing any information or item on any ground not addressed in this

                                                12
     Case 2:20-cv-05027-CBM-AS Document 103-1 Filed 06/15/21 Page 13 of 15 Page ID
                                       #:1796



 1    Stipulated Protective Order. Similarly, no Party waives any right to object on any
 2    ground to use in evidence of any of the material covered by this Protective Order.
 3          12.3 Filing Protected Material. A Party that seeks to file under seal any
 4    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 5    only be filed under seal pursuant to a court order authorizing the sealing of the
 6    specific Protected Material at issue. If a Party's request to file Protected Material
 7    under seal is denied by the court, then the Receiving Party may file the information
 8    in the public record unless otherwise instructed by the court.
 9
10
11    13. FINAL DISPOSITION
12          After the final disposition of this Action, as defined in paragraph 4, within 60
13    days of a written request by the Designating Party, each Receiving Party must return
14    all Protected Material to the Producing Party or destroy such material. As used in
15    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
16    summaries, and any other format reproducing or capturing any of the Protected
17    Material. Whether the Protected Material is returned or destroyed, the Receiving
18    Party must submit a written certification to the Producing Party (and, if not the same
19    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
20    (by category, where appropriate) all the Protected Material that was returned or
21    destroyed and (2)affirms that the Receiving Party has not retained any copies,
22    abstracts, compilations, summaries or any other format reproducing or capturing any
23    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
24    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
25    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
26    reports, attorney work product, and consultant and expert work product, even if such
27    materials contain Protected Material. Any such archival copies that contain or
28

                                                13
     Case 2:20-cv-05027-CBM-AS Document 103-1 Filed 06/15/21 Page 14 of 15 Page ID
                                       #:1797



 1    constitute Protected Material remain subject to this Protective Order as set forth in
 2    Section 4 (DURATION).
 3
 4    14. Any violation of this Order may be punished by any and all appropriate measures
 5    including, without limitation, contempt proceedings and/or monetary sanctions.
 6
 7
      IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 8
 9              June 15, 2021
      DATED _______________________
10
11           /s/ Carol A. Sobel
      _____________________________________
12    Attorneys for Plaintiff
13
14
                June 15, 2021
      DATED: ________________________
15
16
             Geoffrey Plowden
      _____________________________________
17
      Attorneys for Defendant
18
19
      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
20
      DATED: ________________________
21
22
      _____________________________________
23
      Honorable Alka Sagar
24    United States Magistrate Judge
25
26
27
28

                                               14
     Case 2:20-cv-05027-CBM-AS Document 103-1 Filed 06/15/21 Page 15 of 15 Page ID
                                       #:1798



 1
                                           EXHIBIT A
 2
                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4
      I,   _____________________________              [print   or   type   full   name],    of
 5
      _________________ [print or type full address], declare under penalty of perjury
 6
      that I have read in its entirety and understand the Stipulated Protective Order that
 7
      was issued by the United States District Court for the Central District of California
 8
      on [date] in the case of ___________ [insert formal name of the case and the
 9
      number and initials assigned to it by the court]. I agree to comply with and to be
10
      bound by all the terms of this Stipulated Protective Order and I understand and
11
      acknowledge that failure to so comply could expose me to sanctions and punishment
12
      in the nature of contempt. I solemnly promise that I will not disclose in any manner
13
      any information or item that is subject to this Stipulated Protective Order to any
14
      person or entity except in strict compliance with the provisions of this Order.
15
      I further agree to submit to the jurisdiction of the United States District Court for the
16
      Central District of California for the purpose of enforcing the terms of this Stipulated
17
      Protective Order, even if such enforcement proceedings occur after termination of
18
      this action. I hereby appoint __________________________ [print or type full
19
      name] of _______________________________________ [print or type full address
20
      and telephone number] as my California agent for service of process in connection
21
      with this action or any proceedings related to enforcement of this Stipulated
22
      Protective Order.
23
      Date: ______________________________________
24
      City and State where sworn and signed: ________________________________
25
26
      Printed name: _______________________________
27
28
      Signature: __________________________________
                                                 15
